16 N.Y.2d 609 (1965)
Alexander Shkoditch, Jr., Appellant,
v.
One Hundred and Fifty William Street Corporation et al., Respondents and Third-Party Plaintiffs-Appellants, and Arcade Cleaning Contractors, Inc., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued April 22, 1965.
Decided May 20, 1965.
Alfred S. Julien, Melvin Reisler and Benjamin H. Siff for appellant.
L. L. Walton for respondents and third-party plaintiffs-appellants.
Raymond C. Green, Joseph M. Soviero and Harold Klein for third-party defendant-respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Judgment affirmed, without costs; no opinion.